Turney, J.,
delivered a dissenting opinion.
Joseph Miller died on the 13th November, 1858, leaving a will. By the fourth clause, he devises, “At the death of my wife Susanah, I give and devise to .my only surviving child, Nancy Jane Alexander, wife of James Alexander, all the balance of home tract not hereinafter devised to Joseph K. Miller, and, also, all the interest which I have purchased of the heirs *66of "Woods S. Miller in the tract of land whereon the said James Alexander now resides, for and during the joint and several lives of the said Nancy Jane and her husband, James Alexander, with remainder over to my grandchildren then in being, and to the heirs and representatives of those grand children who may have died.”
Susanah, the wife of Joseph Miller, died November 1, 1863. Nancy Jane Alexander died 28th March, 1870, her husband surviving her and still living. Archie W. Miller, a son of Nancy Jane by a former marriage, intermarried with a daughter of James Alexander, viz: Martha, who gave birth to one child, Dora, and died. Archie afterwards married Susan Miller, a grand daughter of Joseph, and who gave birth to one child, John M., and died 21st August, 1866. Her child, John M., died in September, 1866. Archie W. Miller died in February, 1873, and Dora died in October, 1873.
The questions for adjudication are:
1st. Did the granddaughter, Susan, and the grandson, Archie, take or acquire any interest under the will of their grandfather, Joseph Miller, in the lands devised, or upon whom did it devolve?
2d. Did the infants, Dora and John M., take or acquire any interest, etc.?
We have seen the devise is, to Nancy J. Alexander during the joint and several lives of herself and husband, with remainder over to grandchildren then in being, and to the heirs of those grandchildren who may ham died. It is clear the adverb “then” has refer*67ence to tlie falling in of the particular estate. It is used as a continuation of the sentence, and interprets the whole to mean, that immediately upon the termination of the estate devised for the two lives, a right or title is to vest in such as may answer the description of grandchildren and the heirs of grandchildren, on the happening of that event. The meaning of the testator evidently was, that immediately after or upon the termination of the particular estate, those answering the description should take the fee. This interpretation is made the more manifest by the use of the verb “may have died,” which necessarily embraces any death occurring between the death of the testator and the ending of the estate of Mrs. Alexander, now dependent upon the life of her husband, James Alexander. The term “ then in being,” applies as well and as strongly to the heirs and representatives of deceased grandchildren, as to grandchildren. It was not the intention to vest an interest in any grandchild or its heirs or representatives, until the happening of the designated event, at which time, those answering the description of those to take the remainder, will be vested with interests, grandchildren and their children antecedently dying, not being objects of the gift.
Leaving out the language of the devise, “and to the heirs of those grandchildren who may have died,” this case is precisely, in principle, as Satterfield v. Mays, 11 Hum., 59, in which Judge McKinney says: “The rule is well settled, that when a bequest is' made to a class of persons subject to fluctuation by increase or diminution of its number in consequence of future births *68or deaths; and tbe time of payment or distribution of tbe fund is fixed at a subsequent period, or on tbe happening of a future event, tbe entire interests, vest in sucb persons only, as at that time fall witbin the description of persons constituting such class. As, if property be given to tbe children, or to tbe brothers or sisters of A., equally to be divided between them, the entire subject of gift will vest in any one child, brother or sister, or any larger number of these objects surviving at the period for distribution, without regard to previous deaths. Members of the class ante-cedently dying are not actual objects of the gift.”
In that case, a bequest of a slave was made to Elizabeth Mays for life, with remainder to her daughter.
If Joseph Miller had, as already suggested, left off the words “and to the heirs,” etc., Satterfield’s case would be conclusive of this.
We can see no reason why, if the rule would obtain them, the testator may not enlarge the circle of the objects of his bounty and include the heirs of such grandchildren as may have died before the estate in remainder arises.
It is urged, however, that the devise being to Mrs. Alexander, etc., “ with remainder over,” etc., the particular estate and remainder vest at one and the same instant, but is upon the death of Susanah. This position is also met by the Satterfield case, for there, as we have seen, the language “with remainder,” is employed by the will, and yet it was holden that no estate vested in the remaindermen, until the death of the owner of the life estate, and was *69confined to those suiting the description of daughters at her death, those daughters pre-deceasing their mother being entitled to none of the benefits 'of the bequest.
If, however, the bequest had been with remainder to the daughters, and to the heirs of those who may have died, would it, or could it be insisted that the rule-would thereby be changed? Would the additional words have contracted the time at which the gift would vest? We certainly think not.
Chancellor Kent defines a remainder, to be a remnant of an estate in land, depending upon a particular prior estate created at the same time and by the same instrument, and limited to arise immediately on the determination of that estate, and not in abridgement of it.
This sustains the reasoning and conclusions in Satterfield v. Mays.
Taking the definition of a remainder as given by Kent, and also by Coke and Blackstone, what is carried by the latter clause of the devise in question, we can find but one answer, viz: An estate depending upon the prior particular estate of Mrs. Alexander,- and to arise immediately upon the determination of that estate, which is now dependent upon the life of James Alexander.
Recurring to the language of the clause in question. We find it stronger and more expressive in its terms than that in the Satterfield case. In this will are the words “remainder over to,” etc. In the Sat-terfield case, the language is, “ with remainder to.” Now as it is a rule of law in the interpretation of wills, that the construction must follow the intention *70of the testator, we must, to arrive at such intention, give effect to every word (if possible) employed by the testator. Standard Lexicographers, amongst other definitions of the word “ over,” give it the meaning of “ from one to another by passing,” so that giving each word its import, and thereby construing the contested' part of the clause, we must make it read so as to give the particular estate to Mrs. Alexander, and after a passing from her, an estate in fee to her grandchildren then in being, etc., and vesting in the latter at the time of the passing out of the prior particular estate.
It cannot, in our opinion, be ascertained who are the heirs or representatives of Archie W., or Susan Miller, or any of the grandchildren of Joseph Miller,, as contemplated by the will, until the death of James Alexander, at which time, each grandchild surviving will take one 14th, and the heirs and representatives of those who may have died, the interest his, her or their ancestor would have taken, if living, which is also one 14th part of the estate devised.
The purchase of the estate of Mrs. Alexander, gives to the purchaser a right to the use and enjoyment of the land during the life of Alexander.
The sale of the entire estate by the grandchildren now living, was, in our opinion, premature, unauthorized and void, and vests no title in the purchaser.
The decree of the Chancellor, we think, should be reversed as to the will of Joseph Miller, and affirmed' as to that of his son, John M.
Judge Deaderick concurred in this opinion.